FILED

JUN 22 2015

UNITED STATES DISTRICT COURT Clerk. Uus. msmct & Bankruptcy

 

FOR THE DISTRICT OF COLUMBIA Courts for the Districtof Columbia
)
MUSARRAT ROOHI HUSAIN, )
)
Plaintifﬂ ) Case: 1:15-cv-00967 Jury Demand
) Assigned To : Unassigned
V- ) Assign. Date : 6/22/2015 I I
) Description: Pro Se Gen. CIVIl (F Deck)
RAJ IV SHAH, Administrator, United States)
Agency for International Development, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on initial review of plaintiff s pro se complaint. For the
reasons stated below, the complaint will be dismissed.

Plaintiff, a former employee of the United States Agency for International Development,
was removed from effective January 11, 2015. See Compl., Ex. 3 (Initial Decision, Merit
Systems Protection Board, Docket Number DC-0752-15-0400-1-1, dated April 10, 2015) at 2.
She was advised that she could seek review either by ﬁling an appeal to the Merit Systems
Protection Board (“MSPB”) or by pursuing a grievance under the collective bargaining
agreement, but not both. See id., Ex. 3 at 2-3. Plaintiff opted to pursue a grievance, and
approximately two months later, she also ﬁled an appeal to the MSPB. Id., Ex. 3 at 2. MSPB
determined that plaintiff “made a timely valid election to pursue a grievance under the [collective
bargaining agreement], and thus . . . deprived [the MSPB] of jurisdiction to adjudicate [her]

appeal.” Id., Ex. 3 at 5.

Plaintiff alleges that “MSPB denied the appeal on technical grounds without even
reaching the merits of the case by claiming [that she had] previously ﬁled a Grievance complaint
but overlooked important facts showing the agency bad faith to process the Grievance
complaint.” Compl. at 3. Now that the MSPB’s Initial Decision has become ﬁnal, plaintiff
seeks judicial review. This court is without jurisdiction, however. Where, as here, the MSPB’s
decision was based on jurisdictional grounds, plaintiffs appeal is proper only in the United
States Court of Appeals for the Federal Circuit. 5 U.S.C. § 7703(b)(1) (providing that “a petition
to review a ﬁnal order or ﬁnal decision of the [MSPB] shall be ﬁled in the United States Court of
Appeals for the Federal Circuit”); see Powell v. Dep ’t of Defense, 158 F.3d 597, 598-99 (DC.
Cir. 1998).1 Accordingly, the Court will dismiss the complaint for lack of subject matter
jurisdiction. See, e. g., Williams v. Ofﬁce of Personnel Management, 983 F. Supp. 2d 153, 154

(D.D.C. 2013). An Order is issued separately.

/ ‘ 1
DATE: @//:?//5 ﬂea.) god“: 
United States District Judge

‘ The Court treats the complaint as one challenging the MSPB’s April 10, 2015 decision only. It appears that
plaintiff has raised substantially similar employment discrimination claims both in this action and in a separate civil
action. See Husain v. Shah, Civ. No. 15—0708 (UNA) (D.D.C. ﬁled May 8, 2015). Plaintiff may pursue her
employment discrimination claims in the earlier case.